UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6140



SAMUEL LINSEY, IV,

                                           Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Department
of Corrections; JOHN R. ALDERAN, Virginia
Parole Board,

                                          Respondents - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:99-cv-00734-DGL)


Submitted: July 24, 2007                    Decided:   July 30, 2007


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Samuel Linsey, IV, Appellant Pro Se. Matthew P. Dullaghan, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Samuel Linsey, IV seeks to appeal the magistrate judge’s

order denying his Fed. R. Civ. P. 60(b) motion for reconsideration

of a prior order denying relief on his 28 U.S.C. § 2254 (2000)

petition.*    The order is not appealable unless a circuit justice or

judge    issues   a   certificate     of    appealability.       28   U.S.C.

§ 2253(c)(1) (2000); Reid v. Angelone, 369 F.3d 363, 369 (4th Cir.

2004).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”             28

U.S.C. § 2253(c)(2) (2000).     A prisoner satisfies this standard by

demonstrating     that   reasonable    jurists    would   find    that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.         Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).            We have

independently reviewed the record and conclude that Linsey has not

made the requisite showing.     Accordingly, we deny his motion for a

certificate of appealability and dismiss the appeal.             We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                   DISMISSED


     *
      The parties consented to the jurisdiction of a magistrate
judge pursuant to 28 U.S.C. § 636(c) (2000).

                                    - 2 -